Name: Commission Regulation (EC) No 2831/98 of 22 December 1998 amending Regulation (EC) No 1503/96 on the detailed rules for the application of Council Regulation (EC) No 3072/95 with regard to import duties on rice
 Type: Regulation
 Subject Matter: consumption;  tariff policy;  cooperation policy;  plant product;  EU finance;  trade
 Date Published: nan

 Avis juridique important|31998R2831Commission Regulation (EC) No 2831/98 of 22 December 1998 amending Regulation (EC) No 1503/96 on the detailed rules for the application of Council Regulation (EC) No 3072/95 with regard to import duties on rice Official Journal L 351 , 29/12/1998 P. 0025 - 0026COMMISSION REGULATION (EC) No 2831/98 of 22 December 1998 amending Regulation (EC) No 1503/96 on the detailed rules for the application of Council Regulation (EC) No 3072/95 with regard to import duties on riceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (1), as last amended by Regulation (EC) No 2072/98 (2), and in particular Article 11(4) thereof,Whereas the trial period for the cumulative recovery system (CRS) for determining the full import duties on husked rice falling within CN code 1006 20 introduced by Commission Regulation (EC) No 703/97 (3), as amended by Regulation (EC) No 1470/98 (4), expires on 31 December 1998; whereas the evaluation of the system carried out in accordance with Article 10(4) of Regulation (EC) No 703/97 suggests that it should not be extended beyond that date;Whereas, when it comes to determining the representative price of husked Indica rice on the United States market, the current economic conditions justify an increase in the prices recorded for the reference qualities listed in the Annex to Commission Regulation (EC) No 1503/96 (5), as last amended by Regulation (EC) No 1403/97 (6); whereas this increase can be assessed at any time by the Commission; whereas that Regulation must therefore be amended;Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1 Annex I to Regulation (EC) No 1503/96 is replaced by the Annex to this Regulation.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 December 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 329, 30. 12. 1995, p. 18.(2) OJ L 265, 30. 9. 1998, p. 4.(3) OJ L 104, 22. 4. 1997, p. 12.(4) OJ L 194, 10. 7. 1998, p. 5.(5) OJ L 189, 30. 7. 1996, p. 71.(6) OJ L 194, 23. 7. 1997, p. 2.ANNEX 'ANNEX I>TABLE>`